

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN
FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.
 
WATERBANK OF AMERICA (USA) INC.
 
WARRANT FOR THE PURCHASE OF SHARES OF COMMON STOCK
 
No.
 
 
 
Shares

 
FOR VALUE RECEIVED, WATERBANK OF AMERICA (USA) INC., a Utah corporation (the
“Company”), with its principal office at 1000 rue de la Gauchetiere Ouest, Suite
2400, Montreal, Quebec, Canada, hereby certifies that
_____________________________ (“Holder”), or its assigns, is entitled, subject
to the provisions of this Warrant, to purchase from the Company, at any time
before 5:00 p.m. (Eastern Daylight Time) on the expiration date of October 17,
2011 (the “Expiration Date”), the number of fully paid and nonassessable shares
of Common Stock of the Company set forth above, subject to adjustment as
hereinafter provided.
 
Holder may purchase such number of shares of Common Stock at a purchase price
per share (as appropriately adjusted pursuant to Section 6 hereof) of 50/100
Dollar ($0.50) (the “Exercise Price”). The term “Common Stock” shall mean the
aforementioned Common Stock of the Company, together with any other equity
securities that may be issued by the Company in addition thereto or in
substitution therefor as provided herein.
 
Section 1. Exercise of Warrant.
 
(a) Subject to there being an effective registration statement on file with the
Securities and Exchange Commission, this Warrant may be exercised in whole or in
part on any business day, commencing six months and one day following the final
closing of the Offering of the Company’s Series A Convertible Preferred Stock
pursuant to that certain Private Placement Memorandum dated June 14, 2006, as
supplemented from time to time (collectively, the “Private Placement
Memorandum”), and ending prior to the Expiration Date (collectively, the
“Exercise Period”), unless there is an earlier effective registration statement
on file with the Securities and Exchange Commission, by presentation and
surrender hereof to the Company at its principal office at the address set forth
in the initial paragraph hereof (or at such other address as the Company may
hereafter notify Holder in writing) with the Purchase Form annexed hereto duly
executed and accompanied by proper payment of the Exercise Price in lawful money
of the United States of America in the form of cash, by wire transfer or by
check, subject to collection, for the number of Warrant Shares specified in the
Purchase Form. If this Warrant should be exercised in part only, the Company
shall, upon surrender of this Warrant, execute and deliver a new Warrant
evidencing the rights of Holder thereof to purchase the balance of the Warrant
Shares purchasable hereunder. Upon receipt by the Company of this Warrant and
such Purchase Form, together with proper payment of the Exercise Price, at such
office, Holder shall be deemed to be the holder of record of the Warrant Shares,
notwithstanding that the stock transfer books of the Company shall then be
closed or that certificates representing such Warrant Shares shall not then be
actually delivered to Holder. The Company shall pay any and all documentary
stamp or similar issue or transfer taxes payable in respect of the issue or
delivery of the Warrant Shares.
 
 
 

--------------------------------------------------------------------------------

 
(b) In lieu of exercising this Warrant by paying the purchase price of the
shares to be purchased in cash, by wire transfer or by check pursuant to in
Section 1(a) above, the Holder of this Warrant may elect to receive shares of
Common Stock equal to the value of this Warrant (or the portion thereof being
exercised) by surrender of this Warrant and the attached Notice of Exercise,
duly completed and executed on behalf of the Holder, at the principal office of
the Company (or such other office or agency of the Company as it may designate
by notice in writing to the Holder at the address of the Holder appearing on the
books of the Company), in which event the Company shall issue to the Holder
hereof a number of shares of Common Stock computed using the following formula:
 
 
 
Y (A-B)
X =
 
A

 
Where:
X
=
The number of shares of Common Stock to be issued to the Holder of this Warrant
pursuant to this Section 1(b)
 
 
 
 
 
Y
=
The number of shares of Common Stock purchasable under this Warrant or, if only
a portion of this Warrant is being exercised, the portion of this Warrant being
exercised.
 
 
 
 
 
A
=
The Fair Market Value of one share of Common Stock; and
 
 
 
 
 
B
=
The Exercise Price per share (as adjusted to the date of such calculations).

 
For purposes of this Section 1(b), the “Fair Market Value” of a share of Common
Stock as of a particular date shall mean:
 
(i)            If the Common Stock is traded on a securities exchange or The
Nasdaq National Market, the Fair Market Value shall be deemed to be the average
of the closing prices of the Common Stock of the Company on such exchange or
market over the five (5) business days ending immediately prior to the
applicable date of valuation;
 
(ii)           If the Common Stock is traded over-the-counter, but not on The
Nasdaq National Market, the Fair Market Value shall be deemed to be the average
of the closing bid prices over the 30-day period ending immediately prior to the
applicable date of valuation; and
 
(iii)         If there is no active public market for the Common Stock, the Fair
Market Value shall be the value thereof, as determined in good faith by the
Board of Directors of the Company, upon due consideration of the proposed
determination thereof of the Holder.
 
  Section 2. Reservation of Shares. The Company hereby agrees that at all times
there shall be reserved for issuance and delivery upon exercise of this Warrant
all shares of its Common Stock or other shares of capital stock of the Company
from time to time issuable upon exercise of this Warrant.  All such shares shall
be duly authorized and, when issued upon such exercise in accordance with the
terms of this Warrant, shall be validly issued, fully paid and nonassessable,
free and clear of all liens, security interests, charges and other encumbrances
or restrictions on sale (other than as provided in the Company’s certificate of
incorporation and any restrictions on sale set forth herein or pursuant to
applicable federal and state securities laws) and free and clear of all
preemptive rights.


 
2

--------------------------------------------------------------------------------

 
Section 3. Fractional Interest.  The Company will not issue a fractional share
of Common Stock upon exercise of a Warrant. Instead, the Company will deliver
its check for the current market value of the fractional share. The current
market value of a fraction of a share is determined as follows: multiply the
current market price of a full share by the fraction of a share and round the
result to the nearest cent.
 
The current market price of a share of Common Stock for purposes of this Section
is the last reported sales price of the Common Stock as reported by the Nasdaq
National Market, or the primary national securities exchange on which the Common
Stock is then quoted, on the last trading day prior to the exercise date;
provided, however, that if the Common Stock is neither traded on the Nasdaq
National Market nor on a national securities exchange, the price referred to
above shall be the price reflected in the over-the counter market as reported by
the National Quotation Bureau, Inc. or any organization performing a similar
function.
 
Section 4. Assignment of Loss of Warrant.
 
(a) Except as provided in Section 9, Holder shall be entitled, without obtaining
the consent of the Company, to assign its interest in this Warrant in whole or
in part to any person or persons. Subject to the provisions of Section 9, upon
surrender of this Warrant to the Company or at the office of its stock transfer
agent or warrant agent, with the Assignment Form annexed hereto duly executed
and funds sufficient to pay any transfer tax, the Company shall, without charge,
execute and deliver a new Warrant or Warrants in the name of the assignee or
assignees named in such instrument of assignment (any such assignee will then be
a “Holder” for purposes of this Warrant) and, if Holder’s entire interest is not
being assigned, in the name of Holder, and this Warrant shall promptly be
canceled.
 
(b) Upon receipt of evidence satisfactory to the Company of the loss, theft,
destruction or mutilation of this Warrant, and (in the case of loss, theft or
destruction) of indemnification satisfactory to the Company, and upon surrender
and cancellation of this Warrant, if mutilated, the Company shall execute and
deliver a new Warrant of like tenor and date.
 
Section 5. Rights of Holder. Holder shall not, by virtue hereof, be entitled to
any rights of a stockholder in the Company, either at law or equity, and the
rights of Holder are limited to those expressed in this Warrant. Nothing
contained in this Warrant shall be construed as conferring upon Holder hereof
the right to vote or to consent or to receive notice as a stockholder of the
Company on any matters or with respect to any rights whatsoever as a stockholder
of the Company. No dividends or interest shall be payable or accrued in respect
of this Warrant or the interest represented hereby or the Warrant Shares
purchasable hereunder until, and only to the extent that, this Warrant shall
have been exercised in accordance with its terms.
 
Section 6. Adjustment of Exercise Price and Number of Shares. The number and
kind of securities purchasable upon the exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time upon the
beginning of certain events, as follows:
 
(a) Adjustment for Change in Capital Stock.  If at any time after the date
hereof the Company:
 
(A)        pays a dividend or makes a distribution on its Common Stock in shares
of its Common Stock;
 
 
3

--------------------------------------------------------------------------------

 
(B)        subdivides its outstanding shares of Common Stock into a greater
number of shares;
 
(C)        combines its outstanding shares of Common Stock into a smaller number
of shares;
 
(D)        makes a distribution on its Common Stock in shares of its capital
stock other than Common Stock; or
 
(E)        issues by reclassification of its Common Stock any shares of its
capital stock;
 
then the number and kind of securities purchasable upon the exercise of this
Warrant and the Exercise Price in effect immediately prior to such action shall
be adjusted so that Holder may receive upon exercise of this Warrant and payment
of the same aggregate consideration the number of shares of capital stock of the
Company which Holder would have owned immediately following such action if
Holder had exercised this Warrant immediately prior to such action.


The adjustment shall become effective immediately after the record date in the
case of a dividend or distribution and immediately after the effective date in
the case of a subdivision, combination or reclassification.


(b) Minimum Adjustment. No adjustment in the Exercise Price of this Section 6
shall be required unless such adjustment would require an increase or decrease
of at least one cent ($.01) in such Exercise Price; provided, however, that any
adjustments which by reason of this subsection are not required to be made,
shall be carried forward and taken into account in any subsequent
adjustment. All calculations under this Section 6 shall be made to the nearest
cent or to the nearest share, as the case may be.
 
(c) Deferral of Issuance or Payment. In any case in which an event covered by
this Section 6 shall require that an adjustment in the Exercise Price be made
effective as of a record date, the Company may elect to defer until the
occurrence of such event (i) issuing to Holder, if this Warrant is exercised
after such record date, the shares of Common Stock and other capital stock of
the Company, if any, issuable upon such exercise over and above the shares of
Common Stock or other capital stock of the Company, if any, issuable upon such
exercise on the basis of the Exercise Price in effect prior to such adjustment,
and (ii) paying to Holder by check any amount in lieu of the issuance of
fractional shares pursuant to Section 3.
 
(d) When No Adjustment Required. No adjustment need be made for a change in the
par value of the Common Stock. To the extent this Warrant becomes exercisable
into cash, no adjustment need be made thereafter as to the cash, and interest
will not accrue on the cash.
 
(e) Notice of Certain Actions. In the event that:
 
(A)       the Company shall authorize the issuance to all holders of its Common
Stock of rights, warrants, options or convertible securities to subscribe for or
purchase shares of its Common Stock or of any other subscription rights,
warrants, options or convertible securities; or
 
(B)       the Company shall authorize the distribution to all holders of its
Common Stock of evidences of its indebtedness or assets (other than dividends
paid in or distributions of the Company’s capital stock for which the Exercise
Price shall have been adjusted pursuant to subsection (a) of this Section 6 or
cash dividends or cash distributions payable out of consolidated current or
retained earnings as shown on the books of the Company and paid in the ordinary
course of business); or
 
 
4

--------------------------------------------------------------------------------

 
(C)       the Company shall authorize any capital reorganization or
reclassification of the Common Stock (other than a subdivision or combination of
the outstanding Common Stock and other than a change in par value of the Common
Stock) or of any consolidation or merger to which the Company is a party and for
which approval of any stockholders of the Company is required (other than a
consolidation or merger in which the Company is the continuing corporation and
that does not result in any reclassification or change of the Common Stock
outstanding), or of the conveyance or transfer of the properties and assets of
the Company as an entirety or substantially as an entirety; or
 
(D)       the Company is the subject of a voluntary or involuntary dissolution,
liquidation or winding-up procedure; or
 
(E)       the Company proposes to take any action that would require an
adjustment of the Exercise Price pursuant to this Section 6;
 
then the Company shall cause to be mailed by first-class mail to Holder, at
least twenty (20) days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date as of which the holders of
Common Stock of record to be entitled to receive any such rights, warrants or
distributions are to be determined, or (y) the date on which any such
consolidation, merger, conveyance, transfer, dissolution, liquidation or
winding-up is expected to become effective, and the date as of which it is
expected that holders of Common Stock of record shall be entitled to exchange
their shares of Common Stock for securities or other property, if any,
deliverable upon such reorganization, reclassification, consolidation, merger,
conveyance, transfer, dissolution, liquidation or winding-up.
 
Section 7. Officers’ Certificate. Whenever the Exercise Price shall be adjusted
as required by the provisions of Section 6, the Company shall forthwith file in
the custody of its Secretary or an Assistant Secretary at its principal office
an officers’ certificate showing the adjusted Exercise Price determined as
herein provided, setting forth in reasonable detail the facts requiring such
adjustment and the manner of computing such adjustment. Each such officers’
certificate shall be signed by the chairperson, president or chief financial
officer of the Company and by the secretary or any assistant secretary of the
Company. Each such officers’ certificate shall be made available at all
reasonable times for inspection by Holder.
 
Section 8. Reclassification, Reorganization, Consolidation or Merger. Other than
the contemplated reorganization transaction with Autostrada Motors, Inc., a Utah
corporation, described in the Private Placement Memorandum, in which event the
terms and conditions of this Section 8 shall not apply, in the event of any
reclassification, capital reorganization or other change of outstanding shares
of Common Stock of the Company (other than a subdivision or combination of the
outstanding Common Stock and other than a change in the par value of the Common
Stock) or in the event of any consolidation or merger of the Company with or
into another corporation (other than a merger (excluding a reverse triangular
merger or similar transaction) in which the Company is the continuing
corporation and that does not result in any reclassification, capital
reorganization or other change of outstanding shares of Common Stock of the
class issuable upon exercise of this Warrant) or in the event of any sale,
lease, transfer or conveyance to another corporation of the property and assets
of the Company as an entirety or substantially as an entirety, the Company
shall, as a condition precedent to such transaction, cause effective provisions
to be made so that Holder shall have the right thereafter, by exercising this
Warrant at any time prior to the Expiration Date, to purchase the kind and
amount of shares of stock and other securities and property (including cash)
receivable upon such reclassification, capital reorganization and other change,
consolidation, merger, sale or conveyance by a holder of the number of shares of
Common Stock that might have been received upon exercise of this Warrant
immediately prior to such reclassification, capital reorganization, change,
consolidation, merger, sale or conveyance. Any such provision shall include
provisions for adjustments in respect of such shares of stock and other
securities and property that shall be as nearly equivalent as may be practicable
to the adjustments provided for in this Warrant. The foregoing provisions of
this Section 8 shall similarly apply to successive reclassifications, capital
reorganizations and changes of shares of Common Stock and to successive
consolidations, mergers, sales or conveyances. The issuer of any shares of stock
or other securities or property thereafter deliverable on the exercise of this
Warrant shall be responsible for all of the agreements and obligations of the
Company hereunder.
 
 
5

--------------------------------------------------------------------------------

 
Section 9. Transfer to Comply with the Securities Act of 1933. This Warrant may
not be exercised and neither this Warrant nor any of the Warrant Shares, nor any
interest in either, may be offered, sold, assigned, pledged, hypothecated,
encumbered or in any other manner transferred or disposed of, in whole or in
part, except in compliance with applicable United States federal and state
securities or Blue Sky laws and the terms and conditions hereof. Each Warrant
shall bear a legend in substantially the same form as the legend set forth on
the first page of this Warrant. Each certificate for Warrant Shares issued upon
exercise of this Warrant, unless at the time of exercise such Warrant Shares are
acquired pursuant to a registration statement that has been declared effective
under the Act or are eligible for transfer pursuant to Rule 144(k) under the
Securities Act of 1933, as amended (the “Securities Act”), and applicable blue
sky laws shall bear a legend substantially in the following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT
OR, IN THE OPINION OF COUNSEL OR BASED ON OTHER WRITTEN EVIDENCE IN THE FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR
TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.
 
Any certificate for any Warrant Shares issued at any time in exchange or
substitution for any certificate for any Warrant Shares bearing such legend
(except a new certificate for any Warrant Shares (i) issued after the
acquisition of such Warrant Shares pursuant to a registration statement that has
been declared effective under the Act or in a transaction in compliance with
Rule 144 under the Securities Act, or (ii) that are then eligible for transfer
pursuant to Rule 144(k) under the Securities Act) shall also bear such legend
unless, in the opinion of counsel for the Company, the Warrant Shares
represented thereby need no longer be subject to the restriction contained
herein. The provisions of this Section 9 shall be binding upon all subsequent
holders of certificates for Warrant Shares bearing the above legend and all
subsequent holders of this Warrant, if any. Nothing in this Section 9 or
elsewhere in this Warrant shall be deemed to restrict the ability of the holder
hereof to transfer Warrant Shares to an affiliate, partner or former partner of
such holder in compliance with the Securities Act, nor shall any legal opinion
be required in respect thereof.
 
Section 10. Registration Rights.


(a) Piggyback Registration. Pursuant to the terms of the offering of the
Company’s Series A Convertible Preferred Stock set forth in the Private
Placement Memorandum, the Company is required to file a registration statement
with the Securities and Exchange Commission six months and one day following the
closing of that offering. In connection with that registration statement, or, if
earlier, the Company at any time proposes to file a registration statement under
the Securities Act respecting any securities of the Company on a form
appropriate for registration of a sale of Warrant Shares (excluding
registrations of shares of Common Stock to be offered in connection with the
Company's employee benefit plans and registrations of securities to be offered
by the Company in connection with acquisitions, mergers or similar
transactions), it will at such time give written notice to Holder of its
intention to do so. Upon the written request of Holder given within 15 days
after receipt of any such notice (which request shall specify the Warrant Shares
intended to be sold or disposed of by Holder and describe the nature of any
proposed sale or other disposition thereof), the Company shall use its best
efforts, but shall not be obligated, to cause all such Warrant Shares specified
in such request to be so registered. In the event that any such registration
shall be underwritten, if the underwriters notify the Company in writing that
the inclusion in such underwriting of such Warrant Shares would materially and
adversely affect the underwriting, the Company shall have the right not to
include such Warrant Shares.


 
6

--------------------------------------------------------------------------------

 
(b) Other Registrations. If, in connection with a registration under the
Securities Act, any Warrant Shares require registration or qualification with or
approval of any United States or state governmental official or authority other
than registration under the Securities Act before the Warrant Shares may be
sold, the Company shall use its best efforts to cause any such Warrant Shares to
be duly registered or approved as may be required; provided, however, that the
Company shall not be required to give a general consent to service of process or
to qualify as a foreign corporation or subject itself to taxation as doing
business in any such state.


(c) Registration Obligations. The Company shall deliver to Holder after
effectiveness of any registration under this Warrant such reasonable number of
copies of a definitive prospectus included in such registration statement and of
any revised or supplemental prospectus filed as Holder may from time to time
request. The Company shall file post-effective amendments or supplements to such
registration statement for a period of up to 90 days after the commencement of
the offering and so long as a prospectus is required to be delivered under the
Act in order that the registration statement may be effective at all times
during such period and at all times comply with the various applicable federal
and state securities laws (after which period the Company may withdraw such
Warrant Shares from registration), and shall deliver copies of the prospectus
contained therein as hereinabove provided. Holder shall notify the Company when
his sales are completed.


Prior to filing a registration statement which includes Warrant Shares, the
Company shall (i) provide copies of such registration statement at a reasonable
time before it is filed for the review of Holder and the underwriters of Holder;
and (ii) make available to such Holders or underwriters the appropriate
employees and records for purposes of performing the requisite "due diligence".


(d) Expenses. In any registration pursuant to Section 10 of this Warrant, Holder
shall pay the Company for the incremental portion of the federal and state
registration and filing fees attributable to the Warrant Shares and shall pay
all underwriting commissions, discounts, underwriting expenses and taxes
attributable to the Warrant Shares.


(e) Indemnity. The Company shall indemnify Holder and each underwriter of
Warrant Shares (and any person who controls such underwriter within the meaning
of Section 15 of the Securities Act) against all claims, losses, damages,
liabilities and expenses resulting from any untrue statement or alleged untrue
statement of a material fact contained in a prospectus or in any related
registration statement, notification or the like or from any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same may have been based upon information furnished in writing to the Company by
Holder or such underwriter expressly for use therein and used in accordance with
such writing.


Holder shall furnish to the Company such information concerning Holder as may be
requested by the Company which is necessary in connection with any registration
or qualification of Warrant Shares pursuant to Section 10(a) hereof, and to
indemnify the Company, its officers and directors and each underwriter of the
Company's securities (and any person who controls the Company or any such
underwriter within the meaning of Section 15 of the Securities Act), against all
claims, losses, damages, liabilities and expenses resulting from any untrue
statement or alleged untrue statement of material fact contained in a prospectus
or any related registration statement, notification or the like, or omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, to the extent the
same was derived from information furnished in writing to the Company by Holder
expressly for use therein and used in accordance with such writing.


 
7

--------------------------------------------------------------------------------

 
If any action is brought or any claim is made against any persons indemnified
pursuant to this Section in respect of which indemnity may be sought against the
indemnitor pursuant to this Section, such person shall promptly notify the
indemnitor in writing of the institution of such action or the making of such
claim and the indemnitor shall promptly notify the indemnitor in writing of the
institution of such action or the making of such claim and the indemnitor shall
assume the defense of such action or claim, including the employment of counsel
and payment of expenses. Such person shall have the right to employ his own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of such person unless the employment of such counsel shall have been
authorized in writing by the indemnitor in connection with the defense of such
action or claim or the indemnitor shall not have employed counsel to have charge
of the defense of such action or claim or such indemnified party or parties
shall have reasonably concluded that there may be defenses available to him
which are different from or additional to those available to the indemnitor (in
which the case the indemnitor shall have the right to direct any different or
additional defense of such action or claim on behalf of the indemnified party or
parties), in any of which events such fees and expenses of not more than one
additional counsel for the indemnified person shall be borne by the indemnitor.
Except as expressly provided above, in the event that the indemnitor shall not
previously have assumed the defense of any such action or claim, at such time as
the indemnitor does not assume the defense of such action or claim, the
indemnitor shall thereafter be liable to any person indemnified pursuant to this
Section for any legal or other expenses subsequently incurred by such person in
investigating, preparing or defending against such action or claim. Anything in
this Section to the contrary notwithstanding, the indemnitor shall not be liable
for any settlement of any such claim or action effected without its written
consent.
 
Section 11. Company Call Right. In the event that (i) the average closing bid
prices per share of Common Stock, as quoted on the Over-The-Counter-Bulletin
Board (or such other exchange or stock market on which the Common Stock may then
be listed or quoted) over a period of twenty (20) consecutive trading days
ending on or after six months and one day following the date hereof, equals or
exceeds 300% of the Exercise Price (appropriate adjusted for any stock split,
reverse stock split, stock dividend or other reclassification or combination of
the Common Stock occurring after the date hereof), and (ii) the average daily
trading volume over that period is at least fifty thousand (50,000) shares of
Common Stock, then thereafter, provided there is then an effective registration
statement on file with the Securities and Exchange Commission relating to the
issuance and resale of all shares of Common Stock issuable on exercise of these
Warrants, the Company, upon fifteen (15) calendar days prior written notice (the
“Notice Period”) given to the Holder with ten (10) business days of the end of
such twenty (20) consecutive trading day period, may call the Warrants, in whole
or in part, at a redemption price equal to $.01 per share of Common Stock then
purchasable pursuant to the Warrants called for redemption. The Holder shall
have the right to exercise the Warrants prior to the end of the Notice Period.
As of the last day of the Notice Period, any Warrants timely and validly called
for redemption by the Company shall terminate and permanently cease to be
exercisable.
 
 
Section 12.    Modification and Waiver. Neither this Warrant nor any term hereof
may be changed, waived, discharged or terminated other than by an instrument in
writing signed by the Company and by Holder.
 
 
8

--------------------------------------------------------------------------------

 
Section 13. No Dilution or Impairment. Without the consent of the holders of at
least 51% of the then outstanding Warrants issued in connection with the
Company’s Series A Convertible Preferred Stock, the Company shall not
participate in any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities, or take any other voluntary action,
for the purpose of avoiding or seeking to avoid the observance or performance of
any of the terms to be observed or performed hereunder by the Company, but shall
at all times in good faith assist in carrying out all such action as may be
reasonably necessary or appropriate in order to protect the exercise rights of
the holder of this Warrant against dilution or other impairment.
 
Section 14. Notices. Any notice, request or other document required or permitted
to be given or delivered to Holder or the Company shall be delivered or shall be
sent by certified mail, postage prepaid, to Holder at its address as shown on
the books of the Company or to the Company at the address indicated therefor in
the first paragraph of this Warrant.
 
Section 15. Payment of Taxes. The Company will pay all taxes (other than taxes
based upon income) and other governmental charges that may be imposed with
respect to the issue or delivery of Warrant Shares upon exercise of this
Warrant, excluding any tax or other charge imposed in connection with any
transfer involved in the issue and delivery of Warrant Shares in a name other
than that in which the Warrant so exercised was registered.
 
Section 16. Descriptive Headings and Governing Law. The description headings of
the several sections and paragraphs of this Warrant are inserted for convenience
only and do not constitute a part of this Warrant. This Warrant shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the laws of the State of Utah, without regard to its conflicts
of laws principles.
 
[remainder of page intentionally left blank; signature on following page]
 
 

 
 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed by its
duly authorized officer and to be dated as of ____________, 2006.
 

 
 

  WATERBANK OF AMERICA (USA) INC.                        
 
By:
 
 
 
 
 
Name:
 
 
 
Title:

 



 
 
10

--------------------------------------------------------------------------------

 
PURCHASE FORM
 
 
Dated ___________, 200____
 
 
The undersigned hereby elects:
 
o    to purchase ________ shares of Common Stock pursuant to the terms of the
attached Warrant, and tenders herewith payment of the exercise price in full,
together with all applicable transfer taxes, if any;
 
o    to purchase the number of shares of Common Stock pursuant to the terms of
the net exercise provisions set forth in Section 1(b) of the attached Warrant as
shall be issuable upon net exercise of the portion of the attached Warrant
relating to ________ shares, and shall tender payment of all applicable transfer
taxes, if any;
 
The undersigned represents and warrants to Waterbank of America (USA) Inc. as of
the date hereof the same statements with respect to the shares being acquired
upon exercise of this warrant as are set forth in the Subscription Document
dated _____________, 2006, pursuant to which the above-referenced warrant was
sold, regarding the securities purchased thereby.
 
 

  Holder          
By:
 
 
 
 
 
Print Name:
 
 
 
 
 
Title:
 

 


 
 
1

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM
 
Dated _________, 200____
 
FOR VALUE RECEIVED, _______________________________________ hereby sells,
assigns and transfers unto
_______________________________________ (the “Assignee”),
       (please type or print in block letters)
 
________________________________________________________________________________________________
(insert address)
 
its right to purchase up to _______ shares of Common Stock represented by this
Warrant No. _________ and does hereby irrevocably constitute and appoint
____________________________  attorney, to transfer the same on the books of the
Company, with full power of substitution in the premises.
 
 

  Holder          
By:
 
 
 
 
 
Print Name:
 
 
 
 
 
Title:
 

 
 
 
 
1

--------------------------------------------------------------------------------

 
